Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 02/23/2021 and 07/21/2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.
Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with Ian R. Blum (Reg. #42,336) on September 24, 2021.
Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

12. (Currently Amended) A valve configured to block and release a flow path, comprising: 
an electromagnetic actuator unit; 
a pin configured to be axially moved by the electromagnetic actuator unit; 
a closure element connected to the pin, the closure element configured to block and release the flow path and having: 

a second axial end configured to be arranged in the flow path; and 
a housing that receives at least the pin and the first axial end of the closure element; 
wherein at least in a region of its first axial end, the closure element has a radially circumferential seal with an outwardly protruding seal lip, 
wherein the outwardly protruding seal lip lies sealingly against a region of the housing in a closed state of the valve, 
wherein the outwardly protruding seal lip has at least one radially circumferential bead, and
wherein the closure element is formed pot-like and open at a top, and the radially circumferential seal covers both an outside and an inside of a side wall of the closure element.

18. (Cancelled) 

19. (Currently Amended) The valve as claimed in claim 1 

22. (Currently Amended) A motor vehicle comprising: 
a turbocharger device comprising an intake side with a compressor and a turbine side with a turbine; 
a bypass line to the compressor is provided on the intake side; 

an electromagnetic actuator unit; 
a pin configured to be axially moved by the electromagnetic actuator unit; 
a closure element connected to the pin, the closure element configured to block and release a flow path and having: 
a first axial end that is arranged remotely from the flow path and is connected to the pin; and 
a second axial end which can be arranged in the flow path; and 
a housing that receives at least the pin and the first axial end of the closure element; 
wherein at least in a region of its first axial end, the closure element has a radially circumferential seal with an outwardly protruding seal lip, 
wherein the outwardly protruding seal lip lies sealingly against a region of the housing in a closed state of the valve, 
wherein the outwardly protruding seal lip has at least one radially circumferential bead, and
wherein the closure element is formed pot-like and open at a top, and the radially circumferential seal covers both an outside and an inside of a side wall of the closure element.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 12-17 and 19-23 is/are allowed because the prior art of record does not anticipate nor . 
Regarding Claim 12, Fernandes discloses [a] valve configured to block and release a flow path, comprising: 
an electromagnetic actuator unit (17); 
a pin (23) configured to be axially moved by the electromagnetic actuator unit; 
a closure element (14) connected to the pin, the closure element configured to block and release the flow path and having: 
a first axial end (30) that is arranged remotely from the flow path and is connected to the pin; and 
a second axial end (15) configured to be arranged in the flow path; and 
a housing (10, 32 form a housing) that receives at least the pin and the first axial end of the closure element; 
wherein at least in a region of its first axial end, the closure element has a radially circumferential seal with an outwardly protruding seal lip (31), 
wherein the outwardly protruding seal lip lies sealingly against a region of the housing in a closed state of the valve (Fig. 3), 
wherein the outwardly protruding seal lip has at least one radially circumferential bead (curved part of seal 31).
However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 12-17 and 19-23, in claim 12 the prior art of record does not teach:


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B./Examiner, Art Unit 3746         

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746